DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s communication of 1/31/2021.  Currently amended claims 193-210 are pending and rejected below.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claim(s) 193-198, 201-210 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over CHOWDHURY (US 2010/0042050 A1) in view of Powell (US 6,589,202).
Chowdhury discloses a drug patch device (as in figure 10) comprising: a roller (16) rotationally mounted in a housing and linearly movable along a track (22) in said housing, wherein said roller comprises a drug patch (18) interface member capable of engaging and disengaging a drug patch via an open face formed in said housing (see figure 10).

    PNG
    media_image1.png
    299
    552
    media_image1.png
    Greyscale



Concerning the argued claim language and the newly amended claim language of the roller “…engaging and disengaging a drug patch via an open face…” and “…rotation of said roller rolls up or unrolls said drug patch onto or off said roller…”.  It is examiners position that under the broadest reasonable reading of the term the disclosed patch/belt/and rollers of Chowdhury teach this.  It is examiners position that the roller of Chowdhury does engage/disengage a drug patch found on the belt onto and off the roller and onto and of the target zone of a patient and open face, further the rotation of 

Applicant further draws applicant’s attention to paragraphs 29 and 30 which state:
“[0029] Each microneedle substrate may be mounted about a single roller. In a preferred alternative embodiment, each substrate is provided on a belt or track that runs around one or more rollers to form a conveyor mechanism. Preferably the belt forms a closed loop about the rollers but it could alternatively be unwound from a first roller and wound onto a last roller. It will be understood that the terms "belt", "track" and "loop" are used generally interchangeably in this description. 
[0030] The rollers may be slidably and rotatably mounted about their axes on a guide on a frame, so that the loop can rotate around the rollers, and the rollers and loop can simultaneously move linearly along the guide as one body. The conveyor mechanism forms part of an applicator of the device.”

If not inherent from the “closed loop type” configuration a PHOSITA and the prior art contemplate the use of an “open type” belt and roller which winds and unwinds the belt and associated drug patch from the roller.  It is examiners position that Chowdhury contemplates an open type configuration of the rollers and belt/drug patch that would explicity state an unrolling/rolling wrapping configuration of the rollers and belt as a known alternative to the closed loop conveyor belt system. 
Concerning the claim language of the patch wound 360 degrees onto the roller examiner is of the position that Chowdhury discloses an open type belt mechanism but does not specify the specific form of this belt (i.e. 360 degrees wound on the roller).  Chowdhury discloses the claimed invention except for the 

Concerning claim 194 and comprising a drug patch at least partially wound on said roller (note winding around roller right most 16 in figure 10).
Concerning claim 195 said drug patch comprises a skin interface layer (6 microneedle side) and a protective liner (18 side), wherein said protective liner contacts said roller (as shown in figure 10).
Concerning claim 196 wherein said drug patch interface member comprises a portion of a shaft of said roller (note internal shaft of roller such as 16).
Concerning claim 197 wherein said drug patch interface member comprises a substrate coupled to said roller (see para [0072]).
Concerning claim 198 and said substrate comprises an adhesive foil (note discussion of the use of a metallic film).
Concerning claim 201 and said roller is coupled to a direct drive driver (see para [0072]).
Concerning claim 202 and said roller is coupled to a driver via a transmission (again see para [0072]).
Concerning claim 203 and said roller is coupled to a driver located inside said roller (it is examiners position that this disclosure of 72 para could be within the roller)
Concerning claim 204 and comprising a tongue near said roller operative to catch and remove a liner from a drug patch (see para [0073]).

Concerning claim 206 and placing said open face of said housing over said drug patch and at least partially winding said drug patch around said roller (as shown in figure 10).
Concerning claim 207 and comprising synchronizing rotation of said roller with a rate of uptake of said drug patch onto said roller (note operation of multiple rollers operates in tandem synced to the track via teeth).
Concerning claim 208 and comprising storing said drug patch at least partially wound around said roller (again as shown in figure 10).
Concerning claim 209 and comprising placing said open face of said housing on skin and unrolling at least a portion of said drug patch from said roller onto said skin (figure 10).
Concerning claim 210 and, further comprising catching and removing a liner mounted on said drug patch so that said drug patch rolls onto said roller without the liner (see para [0043], [0073]).

Claims 199-200 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHOWDHURY (US 2010/0042050 A1) in view of Powell (US 6,589,202), in view of Schroeder et al (US 2010/0129013 A1).
Chowdhury discloses the claimed invention except for the a roller teeth and guide rack and pinion gear linkage of the roller along its guide track path.  Schroeder teaches that it is known to use a roller teeth and guide rack and pinion gear linkage of the roller along its guide track path as set forth in paragraphs [0007]-[0019] and figures 1, 3, 4 for examples 124/165 and 116 to provide a means to precisely control linear and rotational movement of body traveling along a linear route.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Chowdhury with the roller teeth and guide rack and pinion gear linkage of the roller along its guide track path as taught by Schroeder, since such a modification would provide the system with a roller teeth and guide rack and pinion gear linkage of the roller along its guide track path for 
Concerning claim 199 and said track comprises a plurality of teeth figure 1 Schroeder for example.
Concerning claim 200 and a distance between said teeth changes as said roller moves along said track (note teeth pivot and roll which would change the distance between them).

Response to Arguments
Applicant's arguments filed 1/31/2021 have been fully considered but they are not persuasive. As stated in the rejection above examiner is of the position that Chowdhury in view of Powell and any obvious modifications and alternatives thereof teach the newly amended claim language.  
Examiner is of the position that a PHOSITA and the prior art contemplate the use of an “open type” belt and roller which winds and unwinds the belt and associated drug patch from the roller.  It is examiners position that Chowdhury contemplates an open type configuration of the rollers and belt/drug patch that would explicity state an unrolling/rolling wrapping configuration of the rollers and belt as a known alternative to the closed loop conveyor belt system. As stated above examiner is of the position that Powell teaches a 360 degree rolling on and off in an open belt system.
It is recommended that applicant greater amend the claims to distinguish over Chowdhury in view of Powell and any alternatives and obvious modifications thereof, in order to find allowable claimed subject matter. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP A GRAY whose telephone number is (571)272-7180.  The examiner can normally be reached on M-F 9-5 EST (FLEX).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILLIP A GRAY/Primary Examiner, Art Unit 3783